Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 06/23/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 01/09/2020, has been accepted for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (2018/003768 A1).

Regarding claim 1, Hofmann discloses a product is included in a method (figs. 1-6) of measuring refractive attributes of multiple probe regions in a subject lens [pars. 0026 and 0100] comprising one or more tangible computer-readable non-transitory storage media electronic memory/memory devices [pars. 0156, 0167, 0188, 0190 and 0207] comprising 
computer-executable instructions is/are included one or more computers are programmed and/or one or more computers execute programs operable to, when executed by at least one computer processor, enable the at least one computer processor to cause a computing device computer [pars. 0190-191 and 0197] to: 
process at least one depth map comprising depth information captured by a depth camera via a lens [pars. 0160 and 0166]; and 
determine one or more parameters using the computer and/or lensometer [pars. 0039, 0065-68] of the lens based on the depth information [pars. 0008, 0207]

As to claim 2, Hofmann also discloses wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map a depth value corresponding to an object the subject lens (12), and to determine the one or more parameters of the lens based on the depth value corresponding to the object, a first distance, and a second distance, the first distance is between the object and a depth sensor, the second distance is between the depth sensor and the lens [pars. 0039, 0065-68] [pars. 0008, 0205, 0207].
As to claim 3, Hofmann also discloses wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map depth information (i.e. 62) captured not via the lens, and to determine at least one of the first distance or the second distance based on the depth information captured not via the lens (fig. 3) [pars. 0102-103 and 0106].

As to claims 4-5, Hofmann further discloses a structure (fig. 3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map an area corresponding to an element on plane of the lens, and to determine the second distance based on depth information in the area corresponding to the element (claim 4); and wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map an area corresponding to a plane comprising the object, and to determine the second distance based on depth information in the area corresponding to the plane comprising the element (claim 5) [pars. 0075].
As to claims 6-8, Hofmann further discloses a structure (fig. 3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device computers to instruct a user to move at least one of the depth sensor depth camera or the lens until reaching a particular setting of at least one of the first distance or the second distance (claim 6); wherein the instructions the programs, when executed, cause the computing device computers to instruct a user to position the lens on a mirror such the first distance comprises an optical distance which is twice a distance between the depth sensor depth camera and the mirror (claim 7);and wherein the instructions, when executed, cause the computing device to instruct a user to position the lens relative the depth sensor such that the second distance is half of the first distance (claim 8) [pars. 0082-84, 0097, 0115, 0160 and 0199].
As to claim 9, Hofmann further discloses wherein the instructions the programs, when executed, cause the computing device computers to instruct a user to position the lens between a depth sensor and an object, such that the depth information comprises depth information of the object captured by the depth sensor via the lens [par. 0020].
As to claim 10, Hofmann further discloses wherein the instructions the programs, when executed, cause the computing device computers to identify in the depth map an area corresponding to the lens, and to determine the one or more parameters of the lens based on a dimension of the area corresponding to the lens [pars. 0075 and 0166].
As to claims 11-14, Hofmann further discloses a structure (figs. 1-3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device computers to determine the one or more parameters of the lens based on a plurality of different depth maps captured via the lens [pars. 0160 and 0166] (claim 11); wherein the plurality of different depth maps by the computer maps implicitly comprise at least a first depth map and a second depth map, the first depth map captured via the lens when the lens (12) is at a first position implicitly relative to a depth sensor depth camera, the second depth map included in computer maps captured via the lens when the lens is at a second position, different from the first position, relative to the depth sensor [pars. 0160 and 0166] (claim 12); wherein the plurality of different depth maps in the computer maps implicitly comprise at least a first depth map and a second depth map, the first depth map comprises a depth map captured via the lens  (12) when the lens is at a first rotation angle in a plane of the lens, and the second depth map comprises a depth map captured via the lens when the lens is at a second rotation angle (is included in i.e. discrete polar angles (angles plurality angle include second, third etc.)) in the plane of the lens [pars. 0146, 0153-158, 0198] (claim 13); and wherein the instructions the programs, when executed, cause the computing device the computer to determine at least one of a cylindrical axis of the lens or a cylindrical power of the lens based on the first and second depth maps [pars. 0159-0160 and 0166] (claim 14). 
As to claims 15-22, Hofmann further discloses a structure (figs. 1-3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device the computer to identify in the depth map one or more depth values captured via the lens, and to determine the one or more parameters of the lens based on the one or more depth values captured via the lens (claim 15); wherein the instructions the programs, when executed, cause the computing device the computer to identify in the depth map one or more first depth values captured via the lens (12), and one or more second depth values captured not via the lens (12), and to determine the one or more parameters of the lens based on the first and second depth values (claim 16); wherein the instructions the programs, when executed, cause the computing device the computer to process image information of an image of an object captured by a camera via the lens when the lens is between the camera and the object, to determine a magnification value based on a magnification between an imaged dimension of the object and an actual dimension of the object is included in the computer determines spherical power, cylindrical power, and to determine the one or more parameters of the lens based on the depth information and the magnification value (claim 17); wherein the instructions the programs, when executed, cause the computing device the computer to determine the one or more parameters of the lens based on one or more configuration parameters of a depth sensor from which the depth map is provided (claim 18); wherein the instructions the programs, when executed, cause the computing device the computer to determine the one or more parameters of the lens by processing the depth information as depth information of a structured-light depth measurement by depth camera (claim 19); wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the lens by processing the depth information as depth information of a Time-of Flight (ToF) depth measurement by a time-of-flight camera (claim 20) [par. 0205]; wherein the instructions the programs, when executed, cause the computing device the computer to determine the one or more parameters of the lens based on predefined mapping information to map between a plurality of depth-map measurements by the depth camera and a plurality of estimated optical parameters (claim 21); and wherein the instructions, when executed, cause the computing device to determine the one or more optical parameters for a sphero- cylindrical lens [pars. 0005, 0029, 0094, 0096, 0160, 0166, and 0205] (claim 22).
As to claims 23-24, Hofmann further discloses a structure (figs. 1-3) that is use in a product that is implementing limitations such as, wherein the instructions the programs, when executed, cause the computing device the computer to determine the one or more optical parameters for a bifocal lens or a multifocal lens [pars. 0066-68, 0198] (claim 23); wherein the one or more parameters of the lens comprise at least one of a spherical power of the lens, a cylindrical power of the lens, a cylindrical axis of the lens, a sign of the lens, or a center of the lens [pars. 0005, 0029 and 0066-67 and 0094-99] (claim 24).

As to claims 25-26, Hofmann also discloses a device (figs. 2-3) comprising: a depth sensor a depth camera to generate a depth map comprising depth information captured via a lens (12) [pars. 0205, 0008, 0065, 0160 and 0166]; and a lensometer module to determine one or more parameters of the lens (12) based at least on the depth map [pars. 0017, 0028, 0051, 0074, and 0079] (claim 25);  wherein the lensometer module is to identify in the depth map a depth value corresponding to an object the subject lens (12), and to determine the one or more parameters of the lens based on the depth value corresponding to the object, a first distance, and a second distance, the first distance is between the object and a depth sensor, the second distance is between the depth sensor and the lens [pars. 0039, 0065-68] [pars. 0008, 0205, 0207] (claim 26);

As to claims 27-28, Hofmann also discloses an apparatus (figs. 1-3) for of determining one or more optical parameters of a lens (12), the apparatus comprising: means depth camera for processing at least one depth map comprising depth information captured via the lens (12) [pars. 0156, 0167, 0188, 0190 and 0207]; and means included in one or more computers that are programmed and/or one or more computers that execute programs for determining the one or more parameters of the lens based at least on the depth map [pars. 0190-191 and 0197] (claim 27); and means computers for identifying in the depth map a depth value corresponding to an object, and determining the one or more parameters of the lens based on the depth value corresponding to the object (12), a first distance, and a second distance, the first distance is between the object and a depth sensor, the second distance is between the depth sensor and the lens [pars. 0039, 0065-68] [pars. 0008, 0205, 0207] (claim 28).





Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art product/method/device and/or an apparatus for/of determining one or more optical parameters of a lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886